{¶ 11} While I concur with the majority's resolution of this matter applying R.C. 2929.15(B), I respectfully dissent from the decision to "resentence" Zucco by the appellate court under R.C. 2953.08(G)(2). As I have previously written, I believe trial courts should be responsible for resentencing offenders in all but the rarest of circumstances.State v. Joseph Sellers, Cuyahoga App. No. 88535, 2007-Ohio-4681.
 {¶ 12} While the law may not support the trial court's decision to impose a community control sanction due to the full prison sentence being served, the facts in this case are so egregious one can certainly understand the trial court's rationale in believing a community control sanction was necessary.
 {¶ 13} Lastly, although not noted by the majority, I would reject Zucco's argument that Hernandez v. Kelly, 108 Ohio St.3d 395,2006-Ohio-126, can be applied to the facts in this case. I would not extend the analysis in Hernandez to these facts. *Page 1